
	

113 HCON 29 IH: Expressing the sense of Congress that the United States should resume normal diplomatic relations with Taiwan, and for other purposes.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 29
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. McCaul (for
			 himself and Mr. Andrews) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States should resume normal diplomatic relations with Taiwan, and for
		  other purposes.
	
	
		Whereas the people of Taiwan have established a vibrant
			 and pluralistic democracy only 20 years ago;
		Whereas since then, the people of Taiwan have conducted
			 five successful presidential elections, successive elections for members of
			 their national legislature, numerous local elections, and two national
			 referendums;
		Whereas Taiwan has never been under the jurisdiction of
			 the People’s Republic of China, which continues to illegitimately claim
			 sovereignty over Taiwan and its 23,000,000 citizens;
		Whereas the Shanghai Communique, which maintains that
			 there is “One China” and that “Taiwan is part of China”, was established
			 without the consultation of Congress or the people of Taiwan;
		Whereas the People’s Republic of China has since used the
			 “One China Policy” to block Taiwan's membership and full participation in
			 international organizations and events, ranging from the United Nations and the
			 World Health Organization to the Olympics;
		Whereas the “One China Policy” is effectively obsolete,
			 and does not the reflect the obvious reality that Taiwan has functioned as an
			 independent and sovereign country for over half a century;
		Whereas the only other countries in the world with which
			 the United States does not have diplomatic relations are Bhutan, Cuba, Iran,
			 and North Korea;
		Whereas Taiwan maintains diplomatic, cultural, and
			 economic relations with several countries around the world;
		Whereas Taiwan and the United States maintained formal
			 diplomatic relations until 1979;
		Whereas former President Jimmy Carter severed diplomatic
			 ties with Taiwan in 1979 and terminated the Mutual Defense Treaty between the
			 United States and Taiwan without consulting or seeking the approval of
			 Congress;
		Whereas Congress responded later that year by adopting the
			 Taiwan Relations Act, codifying in law the basis for continued friendly
			 relations between the United States and Taiwan;
		Whereas former President Ronald Reagan issued the “Six
			 Assurances” to Taiwan in July 1982, including the assurance that “[t]he United
			 States would not formally recognize Chinese sovereignty over Taiwan.”;
		Whereas both the Taiwan Relations Act and the Six
			 Assurances form the cornerstone of United States-Taiwan relations; and
		Whereas Taiwan has been a steadfast ally of the United
			 States and a responsible and compassionate member of the world community: Now,
			 therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the President should abandon the
			 fundamentally flawed “One China Policy” in favor of a more realistic “One
			 China, One Taiwan Policy” that recognizes Taiwan as a sovereign and independent
			 country, separate from the undemocratic Government of the People’s Republic of
			 China in Beijing;
			(2)the President
			 should begin the process of resuming normal diplomatic relations with Taiwan;
			 and
			(3)the President, the
			 Permanent Representative of the United States to the United Nations, and other
			 relevant United States officials should aggressively support Taiwan's full
			 participation in the United Nations and any other international organization of
			 which the United States is a member, and for which statehood is a requirement
			 for membership.
			
